Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 205 is objected to because of the following informalities:  
Claim 205 is objected to because it is missing a “.”.   Appropriate correction is required.

Continued Examination under 37 CFR 1.114 after Final Rejection

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 185 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 185 recites “determining said location within said surgical environment”. It is unclear about which location the claim is referring to. Is it the second/new location of the surgical tool? For the purpose of examination, the examiner is considering “said location” as the second location of said surgical tool. Appropriate correction/explanation is required.  

Response to Amendment

Applicant’s submission filed on 08/19/2021 has been entered. Claims 181-183,185-188,201,203 and 205-206, are pending. Claims 184, 189, 200, 202, and 204 are cancelled. Claims 183 and 186 are amended. New claims 205-206 are added.


Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” and being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
location estimating means, in claims 181, 183, and 186; and 
movement detection means, in claim 183, 186.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 181-183,185-188,201,203 and 205-206, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer (WO2013027201, PUBN-DATE: February 28, 2013) in view of Olson (US 20130172906).
In regards to claim 183, Pfeffer discloses a method of using a surgical controlling system (FIG. 1; Page 1, first paragraph, abstract), comprising steps of.  
a. providing a surgical controlling system (providing a surgical controlling system; Page 10; lines 10-15; FIG. 1) comprising: 

ii. at least one location estimating means (Array of M camera and controller, page 17, lines 1-11; This is equivalent to array of cameras and computerized algorithm operable via a controller, para [0055] of instant application, which is the 112(f) interpretation of location estimating means.) configured for real-time localization of a  3D spatial position of said at least one surgical tool at any given time t (; at least one location estimating means is provided for real time estimating the location of the at least one surgical environment at any given time t; Page 10; lines 10-19);
iii. at least one movement detection means (computer 15, FIG. 1, which functions as at least one movement detection means provided in Page 10, lines 13-14; This is equivalent to computer or a processor functioning as “movement detection means” as stated in para [0008] or [00060] and illustrated in FIG. 1, of the instant application, which is the 112(f) interpretation of movement detection means.) communicable with a movement's database and with said location estimating means (communicable database, page 42, para [0004]; one movement detection means communicable with a movement's database; summary of the invention); 
said movement's database is configured to store said 3D spatial position of said at least one surgical tool at time tf and at time t0; where tf> to (Movement's database is adapted to store said 3D spatial position; First paragraph of Summary of invention); 
said movement detection means is configured to detect movement of said at least one surgical tool if the 3D spatial position of said at least one surgical tool at time tf is different than said 3D spatial position of said at least one surgical tool at time t0 (movement's database is adapted to 
iv. a controller having a processing means (computer 15) communicable with a controller's database, said controller configured to control the spatial position of said at least one surgical tool (Summary of invention; receiver 11; computer 15, receiver 11; aerial 13; controller's database); said controller's database is in communication with said movement detection means (controller having a processing means communicable with a controller's database; summary of the invention; receiver 11; computer 15, receiver 11; aerial 13; controller's database); 
v. a touchscreen in wired or wireless communication with said controller (Page 67, last paragraph –page 68, first paragraph; FIGS. 14a, 14b; Touch screen; operator can select a region of interest in the surgical environment.), configured to display an image of a portion of said surgical environment (FIGS. 14a, 14b) and to receive input (Page 67, last paragraph –page 68, first paragraph; FIGS. 14a, 14b; operator can select a region of interest in the surgical environment. A tool can be selected and the area can be zoomed. Page 92, third paragraph; A tip of a tool can be selected from a touch screen; Example 13; Page 94) in response to user contact with a portion of said touchscreen that displays said surgical environment; and 
vi. at least one display configured to real time provide an image of at least a portion of said surgical environment (Example 9; page 91; Example 2, lines 13-15; Page 96; Real time image of the respiratory cycle, page 74, paragraph 4; display is shown in FIGS. 2, 14a);
 b. inserting at least one said surgical tool into said surgical environment (Page 10, lines 16-17); 
c. displaying said at least a portion of said surgical environment on the touchscreen (FIG. 14a); 
d. receiving an input via touchscreen in a location within the surgical environment (selecting an area of interest using touch screen; Page 68, first paragraph);

Pfeffer does not expressly disclose displaying a direction indicator on the touchscreen, said direction indicator indicating a direction of motion and selected from a group consisting of an arrow pointing in a predefined direction, a line pointing in a predefined direction, a pointer pointing in a predefined direction, the word "left", the word "right" the word "up", the word "down", the word "forward", the word "back", the word "zoom", the word "in", the word "out";
receiving direction input via the touchscreen in response to a user contacting an area of the touchscreen at which the direction indicator is displayed; 
f. in response to said direction input, moving said surgical tool in said direction of motion via instructions provided by said controller.
An analogous art Olson is directed to surgical controlling via touch-screen interface (abstract, para [0109]) and teaches displaying a direction indicator on the touchscreen (Ghost image 1114 is provided for indicating the intended motion of a tool. FIG. 19b, reproduced below; Para [00136]), said direction indicator indicating a direction of motion (image 1114 indicates the 
receiving direction input via the touchscreen in response to a user contacting an area of the touchscreen at which the direction indicator is displayed (The image 1114 is generated in response to a user touching the interface 1100. Para [0136]; FIGS. 19a-19b); and 
f. in response to said direction input, moving said surgical tool in said direction of motion via instructions provided by said controller (In response to creating the image 1114, system moves the catheter to resemble the curved path of image 1114. FIG. 19; Para [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pfeffer method to include a step of a user chosen pathway to control the surgical tool using the touch interface as taught by Olson so that the tool movement could be optimized/automated (Para [0206] of Olson) and accurate tool movement can be obtained.


    PNG
    media_image1.png
    482
    517
    media_image1.png
    Greyscale

In regards to claim 185, Pfeffer in view of Olson teaches the method of claim 183, additionally comprising the steps of displaying said image of at least a portion of said surgical environment via said touchscreen (Pfeffer: FIG. 2; FIG. 10; Selection can be performed via touch screen.); and determining said second location of the surgical tool within said surgical environment of said human body from contact with a portion of said touchscreen (Olson: Ghost image 1114 includes curved lines/paths providing intended movement direction and the system moves the catheter to resemble the curved path/line of ghost image 1114. FIG. 19; Para [0136]).
In regards to claim 201, Pfeffer in view of Olson teaches the method according to claim 183, further including: receiving touch-to-direct input via the touchscreen in response to a user contacting the touchscreen to identify a desired location within the surgical environment (Pfeffer 
In regards to claim 205, Pfeffer in view of Olson teaches the method of claim 183, further comprising: receiving draw-to-direct input of a movement pathway from a first location to a second location within the surgical environment (Olson: The image 1114 is generated in response to a user touching the interface 1100 and based on the new position of the image, the tool is moved. Para [0136]; FIGS. 19a-19b), said input received via the touchscreen in response to a user drawing said movement pathway on the touchscreen (User drags in the touch screen to generate the ghost image 1114.); and moving said surgical tool to said second location along the movement pathway via instructions provided by said controller (Olson: The tool is moved based on the ghost image 1114. Para [0136]).
In regards to claim 186, Pfeffer discloses a surgical controlling system (FIG. 1), comprising: 
a.    at least one surgical tool configured to be inserted into a surgical environment of a human body for assisting a surgical procedure (Surgical instruments 17b and 17c and an endoscope 21; FIG. 1);
b.    at least one location estimating means (Array of M camera and controller, page 17, lines 1-11; This is equivalent to array of cameras and computerized algorithm operable via a controller, para [0055], of instant application, which is the 112(f) interpretation of “location estimating means”.) configured for real-time localization of a 3D spatial position of said at least one surgical tool at any given time t (First paragraph of summary of invention; the 3D spatial location of tool 1240 is constantly stored in a database; computer 15; FIG. 1);
c.    at least one movement detection means (computer 15, FIG. 1, which functions as at least one movement detection means provided in Page 10, lines 13-14; This is equivalent to computer or a processor functioning as “movement detection means” as stated in para [0008] or [00060] and illustrated in FIG. 1, of the instant application, which is the 112(f) interpretation of “movement detection means.”) communicable with a movement's database and with said location estimating means; said movement's database is configured to store said 3D spatial position of said at least one surgical tool at time tf and at time t0 (movement's database is adapted to store said 3D spatial position; Summary of invention); where tf>t0; 
said movement detection means is configured to detect movement of said at least one surgical tool if the 3D spatial position of said at least one surgical tool at time tf is different than said 3D spatial position of said at least one surgical tool at time t0 (movement's database is adapted to store said 3D spatial position; Summary of invention; computer 15); and,
d.    a controller having a processing means (computer 15) communicable with a controller's database, said controller configured to control the spatial position of said at least one surgical tool (Summary of invention; receiver 11; computer 15, receiver 11; aerial 13; controller's database);

said controller configured to provide instructions for moving said at least one surgical tool (Pages 92-93; Example 11; the controller may provide instructions to a
maneuvering subsystem for spatially repositioning the location of the surgical tool. Page 52, paragraph [0004]); and
e.    input receiving means, including a touchscreen in a wired or wireless communication with said controller, configured to display an image of at least one portion of said surgical environment of said human body (selecting an area of interest using touch screen; Page 68, first paragraph; receiver 1470; Fig. 14a schematically illustrates an endoscope with field of view 1480 showing a liver 1410 and two tools 1420 and 1430. A wireless transmitter 1460 is enabled to transmit coded instructions through receiver 1470.); and 
wherein said controller is configured to direct said surgical tool to said location via said instructions provided by said controller (Maneuvering system directs the endoscope to at least one 3D spatial position substantially different from all the n 3D spatial positions. Summary of the invention); further wherein said location is real time updated on said display as said at least one surgical tool is moved (endoscope adapted to provide real-time image of surgical environment of a human body; Summary of the invention; FIG. 14a).
Pfeffer does not expressly disclose a direction indicator on the touchscreen, said direction indicator indicating a direction of motion and selected from a group consisting of an arrow pointing in a predefined direction, a line pointing in a predefined direction, a pointer pointing in a predefined direction, the word "left", the word "right" the word "up", the word "down", the 
wherein said controller is configured to direct said surgical tool in the direction represented by the direction indicator in response to the direction input via said instructions provided by said controller. 
An analogous art Olson is directed to surgical controlling via touch-screen interface (abstract, para [0109]) and teaches a direction indicator on the touchscreen (Ghost image 1114 is provided for indicating the intended motion of a tool. FIG. 19b, reproduced above; Para [00136]), said direction indicator indicating a direction of motion (image 1114 indicates the direction of motion of portion of sheath 1112,) and selected from a group consisting of an arrow pointing in a predefined direction, a line pointing in a predefined direction, a pointer pointing in a predefined direction (Ghost image 1114 includes curved lines/paths and the system moves the catheter to resemble the curved path. FIG. 19; Para [0136]), the word "left", the word "right" the word "up", the word "down", the word "forward", the word "back", the word "zoom", the word "in", the word "out", said touch screen further configured to receive direction input in response to a user contacting an area of the touch screen at which the direction indicator is displayed (The image 1114 is generated in response to a user touching the interface 1100. Para [0136]; FIGS. 19a-19b); and 
wherein said controller is configured to direct said surgical tool in the direction represented by the direction indicator in response to the direction input via said instructions provided by said controller (In response to creating the image 1114 in the touch screen, system moves the catheter to resemble the curved path of image. FIG. 19; Para [0136]).

In regards to claim 181, Pfeffer in view of Olson teaches the surgical controlling system of claim 186, wherein said at least one location estimating means comprises at least one endoscope configured to acquire real time images of said surgical environment within said human body (Pfeffer: one endoscope adapted to acquire real-time images of a surgical environment within the human body; Summary of the invention; FIGS. 1-2, 6-7, 14a); and at least one surgical instrument spatial location software configured to receive said real-time images of said surgical environment and to estimate said 3D spatial position of said at least one surgical tool (Pfeffer: surgical instrument spatial location software adapted to receive said real-time images; Summary of the invention).
In regards to claim 182, Pfeffer in view of Olson teaches the surgical controlling system of claim 186, wherein said at least one location estimating means comprises (a) at least one element selected from a group consisting of optical imaging means, radio frequency transmitting and receiving means (Pfeffer: RF transmitting and receiving means; Paragraph 4 of page 9), at least one mark on said at least one surgical tool and any combination thereof (Pfeffer: at least one mark on the at least one surgical tool and any combination; Paragraph 4 of page 9); and, (b) at least one surgical instrument spatial location software configured to estimate said 3D spatial position of said at least one surgical tool by means of said element (Pfeffer: entire paragraph 4 of page 9).
In regards to claim 206, Pfeffer in view of Olson teaches the surgical controlling system of claim 186, wherein: the touchscreen is configured to display an image of at least a portion of said surgical environment of said human body (Pfeffer: Page 67, last paragraph –page 68, first paragraph; FIGS. 14a, 14b; Touch screen; operator can select a region of interest in the surgical environment.); and receive draw-to-direct input of a movement pathway from a first location to a second location within the surgical environment (Olson: Ghost image 1114 is generated by a user in the touch screen for movement of the tool from a first location to a second location. FIG. 19; Para [0136), said input received in response to a user drawing said movement pathway on the touchscreen (Olson: The image 1114 is generated in response to a user touching the interface 1100. Para [0136]; FIGS. 19a-19b); and wherein said controller is configured to direct said surgical tool to said second location along the movement pathway via said instructions provided by said controller (Olson: In response to creating the image 1114 in the touch screen, system moves the catheter to resemble the curved path of image. FIG. 19; Para [0136]).
In regards to claim 187, Pfeffer in view of Olson teaches surgical controlling system of claim 206,  wherein said first and second locations within said surgical environment of said human body are determinable from contact with portion of said touchscreen (Olson: First and second location are determined via touch screen input. FIG. 19b; Para [0136]).
 In regards to claim 188, Pfeffer in view of Olson teaches surgical controlling system of claim 187, wherein said portion of said touchscreen is that which displays the image of said first and second location (Pfeffer: FIGS. 6, 14a).
In regards to claim 203, Pfeffer in view of Olson teaches the system according to claim 186, wherein: the input receiving means is further configured to receive touch-to-direct input in response to a user contacting the touchscreen to identify a desired location within the surgical 

Response to Arguments

Applicant’s arguments, filed 08/19/2021, with respect to the rejection(s) of claim(s) under 103 have been fully considered.
On page 2, lines 6-17, applicant argues, arrow 1170 in FIG. 11a of Pfeffer is not an arrow displayed in the display.
Examiner respectfully disagrees. Pfeffer appears to use patterned markers/dashed lines to indicate and display location/perimeter of a tool or organ (Example 5, page 89). In this view, like dashed marker 1030 for right tool, and dashed marker for movement 340, dashed arrow 1170 (FIG. 11a) also appears to be a display indicator for movement. 

In view of amendment, a new rejection has been made. See rejections set forth above.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795